DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/11/2020 has been entered. 
Response to Arguments
Applicant in the response filed 12/11/2020 that prior art Cheng does not disclose the nerve graft is a processed segment of a sensory component and not a motor component and has a length of 50 -70 mm. The rejection with respect to claims 1, 3-6, 10-16 with respect to Cheng has been withdrawn. 
The applicant argues with respect to the Double Patenting rejection that the rejection be held in abeyance until allowable subject matter is agreed upon. Based on the amendments to claims 1, 3-6 10-16, the double patenting rejection has been withdrawn, however, the rejection with respect to claims 17-23 has been made below. 
New rejections with respect to Cheng as modified by Muir as well as 112 rejections have been made below.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 10-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The independent claims 1, 12, 17 respectfully claim “a length of each of the at least two nerve grafts is 50 mm to 70 mm”. However there does not seem to be support in the application as original filed for the length of the grafts being between 50-70 mm. The applicant does not specifically state where the support can be found.  Paragraph 34 states that “Processed nerve allografts have been shown in clinical studies to be effective in bridging gap lengths up to 70 mm”, and paragraph 64 states “the nerve gap encountered with breast neurotization typically measures between 50 to 70 mm”. It would seem that there is support for the length of the gap but there is no positive recitation of the specific length of the graft. Therefore for 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the one or more ICNs" in lines 1- 2. There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-19, 22 are rejected under 35 U.S.C. 103 as obvious over U.S. Patent Publication 2001/0017138 to Cheng in view of U.S. Patent Publication 2003/0040112 to Muir.
As to claims 17, Cheng discloses a set of nerve grafts capable of being used in neurotization of a breast of a subject (paragraph 1, the device can be used for neurotization of a breast of a subject), the set of nerve grafts comprising at least two nerve grafts (paragraph 5, 32, 65) obtained from one or more animal sources (paragraph 5, 32, 65), wherein the at least two nerve grafts are processed segments of harvested ICNs (paragraph 5, 32, 65) but is silent about the length of the two nerve grafts. 
Muir teaches a similar device where a set of nerve grafts have a length of 50-70 mm (paragraph 54) for the purpose of having a length that is suitable to bridge the intended nerve gap. It would have been obvious to one of ordinary skill in the art before the effective filing date to have the set of nerve grafts of Cheng each have a length of 50 to 70 m as taught by Muir in order for having a length that is suitable to bridge the intended nerve gap.
As to claim 18, with the device of Cheng and Muir above, Cheng discloses wherein the at least two different nerve grafts are prepared from at least two differently numbered ICN (paragraph 5, 32, 65). 

As to claim 22, with the device of Cheng and Muir above, Cheng discloses at least nerve grafts in a first nerve graft comprising processed segments of a first ICN and a second neve graft comprising processed segment of second ICN, wherein the first ICN and second ICN are differently numbered ICNs (paragraph 5, 32, 65), wherein at least one of the first nerve graft or the second nerve graft is configured for implantation relative to a third ICN (paragraph 5, 32, 65) and wherein the third ICN is differently numbered ICN than the first ICN and the second ICN. Since the device is a claim, the nerve grafts can be processed in a manner relative to a third ICN.  
Claims 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20010017138 to Cheng in view U.S. Patent Publication 2003/0040112 to Muir as applied to claims 17-19, 22 above, and further in view of U.S. Patent Publication 2012/0059399 to Hoke.
As to claims 20, 21, Cheng as modified by Muir discloses the one or more ICNS are obtained from a ruminant, where the ruminant is a sheep, cow, horse, pig, or goat (paragraph 5, 32, 65). Since the claim is a device claim, the nerves are capable of being obtained from a ruminant. 
If, however, it is not apparent that the nerve grafts from Cheng can be obtained from a ruminant, Hoke teaches a similar device where one or more .
Double Patenting
The examiner acknowledges the applicant holds the double patenting rejection in abeyance until allowable subject matter is agreed upon. However, the double patent rejection of claims 17-23 still stands below. 	
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 17-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,813,643 to Ducic in view of U.S. Patent Publication 2003/0040112 to Muir. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent claims a set of nerve grafts 
Muir teaches a similar device where a set of nerve grafts have a length of 50-70 mm (paragraph 54) for the purpose of having a length that is suitable to bridge the intended nerve gap. It would have been obvious to one of ordinary skill in the art before the effective filing date to have the set of nerve grafts of the reference patent each have a length of 50 to 70 m as taught by Muir in order for having a length that is suitable to bridge the intended nerve gap.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771